DocuSign Envelope ID: 077816A4-E91C-4DE6-9077-93ADE40E818F




         Fill in this information to identify your case:
         Debtor 1             Beverly               Jane                   Cary
                              First Name            Middle Name            Last Name

         Debtor 2
         (Spouse, if filing) First Name             Middle Name            Last Name


         United States Bankruptcy Court for the: WESTERN DIST. OF WASHINGTON

         Case number          20-12450 TWD                                                                                    Check if this is an
         (if known)
                                                                                                                              amended filing

       Official Form 106D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
       correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
       On the top of any additional pages, write your name and case number (if known).


       1.      Do any creditors have claims secured by your property?
                    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                    Yes. Fill in all of the information below.


         Part 1:         List All Secured Claims

       2.      List all secured claims. If a creditor has more than one secured
               claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
               creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
               much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
               creditor's name.                                                                 value of collateral    claim                  If any

         2.1                                            Describe the property that
                                                        secures the claim:                           $126,554.00             $339,315.32
       Patch Services LLC
       Creditor's name
                                                        27834 31st Pl. S., Auburn, WA
       576 Sacramento St                                98001
       Number       Street
       4th Floor
                                                        As of the date you file, the claim is: Check all that apply.
                                                            Contingent
       San Francisco            CA      94115               Unliquidated
       City                     State   ZIP Code
                                                            Disputed
       Who owes the debt? Check one.              Nature of lien. Check all that apply.
          Debtor 1 only
                                                     An agreement you made (such as mortgage or secured car loan)
          Debtor 2 only
                                                     Statutory lien (such as tax lien, mechanic's lien)
          Debtor 1 and Debtor 2 only
                                                     Judgment lien from a lawsuit
          At least one of the debtors and another
                                                     Other (including a right to offset)
          Check if this claim relates
          to a community debt
       Date debt was incurred                           Last 4 digits of account number
       Sold $60k in equity; sharing in equity increases over $279k? "Loan" appears predatory?




       Add the dollar value of your entries in Column A on this page. Write
       that number here:                                                                             $126,554.00

       If this is the last page of your form, add the dollar value totals from
       all pages. Write that number here:                                                            $126,554.00

       Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
                   Case 20-12450-TWD                    Doc 21         Filed 03/16/21           Ent. 03/16/21 09:21:55                  Pg. 1 of 2
DocuSign Envelope ID: 077816A4-E91C-4DE6-9077-93ADE40E818F




        Fill in this information to identify your case:
        Debtor 1           Beverly             Jane                 Cary
                           First Name          Middle Name          Last Name

        Debtor 2
        (Spouse, if filing) First Name         Middle Name          Last Name


        United States Bankruptcy Court for the: WESTERN DIST. OF WASHINGTON

        Case number        20-12450 TWD                                                                             Check if this is an
        (if known)
                                                                                                                    amended filing

       Official Form 106Dec
       Declaration About an Individual Debtor's Schedules                                                                                     12/15

       If two married people are filing together, both are equally responsible for supplying correct information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
       concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
       $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below

           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                 No

                 Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                                    Declaration, and Signature (Official Form 119).




           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
           true and correct.




           X                                                      X
               Beverly Jane Cary, Debtor 1                            Signature of Debtor 2
                  3/15/2021
               Date                                                   Date
                      MM / DD / YYYY                                         MM / DD / YYYY




       Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1

                Case 20-12450-TWD                 Doc 21        Filed 03/16/21           Ent. 03/16/21 09:21:55               Pg. 2 of 2
